ON MOTION FOR REHEARING

Victoria A. GIORGIONE, As Personal Representative of the ESTATE OF Alan ROBERTS, Appellant, v. ALBERTSON’S INC., b.h.a., L.L.C., Sebastian Rapisarda, and State of Florida, Agency for Health Care Administration, Appellees.
Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm Beach, and Harry A. Shevin of Domnick & Shevin, PL, Palm Beach Gardens, for appellant.
Kenneth W. Sukhia of Sukhia Law Group, PLC, Tallahassee, James H.K. Bruner Sr., Tallahassee, and Adam J. Stal-lard, Tallahassee, for State of Florida, Agency for Health Care Administration.
CONNER, J.
We deny the appellee’s motion for re*467hearing and motion for rehearing en banc.1 However, in light of the decision issued by the United States Supreme Court in Wos v. E.M.A., — U.S. -, 133 S.Ct. 1391, 185 L.Ed.2d 471 (2013), we withdraw our previous certification of conflict with Garcon v. Agency for Health Care Administration, 96 So.3d 472 (Fla. 3d DCA 2012), and with Russell v. Agency for Health Care Administration, 23 So.3d 1266 (Fla. 2d DCA 2010).
WARNER and DAMOORGIAN, JJ., concur.

. Appellant Alan Roberts passed away while this appeal was pending. We granted a motion to substitute his personal representative in his place.